FILED
                            NOT FOR PUBLICATION                             MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL THOMAS McCREARY,                            No. 12-16393

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00145-LRH-
                                                 WGC
  v.

BRIAN E. SANDOVAL; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Nevada state prisoner Paul Thomas McCreary appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive

force, deliberate indifference to his serious medical needs, and constitutional

violations in connection with prison grievance procedures. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed McCreary’s excessive force claim

because McCreary failed to allege facts showing that defendants used objectively

unreasonable force in a malicious and sadistic manner when they applied ankle

cuffs to him during transport. See Whitley v. Albers, 475 U.S. 312, 320-21 (1986)

(setting forth elements of excessive force claim); see also Bruns v. Nat’l Credit

Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (“[A] liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not

initially pled.” (citation and internal quotation marks omitted)).

      The district court properly dismissed McCreary’s deliberate indifference

claim because McCreary failed to allege facts showing that defendants were

deliberately indifferent regarding any denial, delay, or interference with his ability

to receive treatment. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir.

2004) (prison officials act with deliberate indifference only if they know of and

disregard an excessive risk to inmate health); Hallett v. Morgan, 296 F.3d 732, 746

(9th Cir. 2002) (delay of medical treatment does not constitute deliberate

indifference unless delay led to further injury); see also Starr v. Baca, 652 F.3d
2                                    12-16393
1202, 1207 (9th Cir. 2011) (elements of supervisory liability); Bruns, 122 F.3d at

1257.

        The district court properly dismissed McCreary’s claim alleging that

defendants violated his constitutional rights in the processing and handling of his

prison grievances because prisoners do not have a “constitutional entitlement to a

specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th

Cir. 2003).

        McCreary’s contention that the district court failed to construe his complaint

liberally is unsupported by the record. See Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (though pro se pleadings are to be liberally construed, a plaintiff

must still present factual allegations sufficient to state a plausible claim for relief).

        McCreary’s motion to supplement the record on appeal, filed on October 5,

2012, is denied. See Fed. R. App. P. 10(a); Daly-Murphy v. Winston, 837 F.2d
348, 351 (9th Cir. 1987) (“[N]ormally the reviewing court will not supplement the

record on appeal with material not considered by the trial court.”).

        AFFIRMED.




                                             3                                     12-16393